DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election without traverse of Group I (claims 1-4, 6-15, 17, 29-31; species: YYnXXnYYnXXnYYn (where X is a positively charged amino acid such as arginine, histidine or lysine and Y is a spacer amino acid such as serine or glycine) (SEQ ID NO: 3); and
YYnZZnYYnZZnYYn (where Z is a negatively charged amino acid such as aspartic acid or glutamic acid and Y is a spacer amino acid such as serine or glycine) (SEQ ID NO: 4)), drawn to a heterodimeric protein in the reply filed on 12/2/13 is acknowledged.
Claims 37-38, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Upon further consideration it was determined that an additional election of species requirement was necessary.
A telephone call was made to Stephen L. Altieri on 1/27/2021 to request an oral election to the above restriction requirement, and the species election was discussed, but did not result in an election being made.
Species Election I 
3a.	This application contains claims directed to the following patentably distinctspecies of knob in hole motif selected from:

(ii)	the knob in hole motif is formed by one or more amino acid changes that replaces one or more threonine (T) residues with one or more tyrosine (Y) residues in the second charge polarized core domain; 
(iii)	the knob in hole motif is formed by one or more amino acid changes that replaces one or more tyrosine (Y) residues with one or more threonine (T) residues in the second charge polarized core domain; and 
(iv) 	the knob in hole motif is formed by one or more amino acid changes that replaces one or more threonine (T) residues with one or more tyrosine (Y) residues in the first charge polarized core domain.
The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to form a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. Currently, Claims 14, 6-14, 17, and 29-31 are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, or
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over the
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Species Election II
3b.	This application contains claims directed to the following patentably distinctspecies of linkers selected from:
(i)	a flexible amino acid sequence, 
(ii)	IgG hinge region, 
(iii)	a synthetic linker comprising PEG, and
(iv)	an antibody sequence.

The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to form a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. Currently, Claims 1-2, 6-15, 17, 29-31 are generic. 

Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented atthe time of election in order to be considered timely. Failure to timely traverse therequirement will result in the loss of right to petition under 37 CFR 1.144. If claims areadded after the election, applicant must indicate which of these claims are readable onthe elected species. 
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of record
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646